The opinion of the court was delivered by
Dawson, J.:
The appellant presents a motion praying that the mandate in this case be recalled and that our judgment be modified because the appellee leased the land while this action was pending below, and the lessee is still in possession and the appellee has collected the rents, and because the mortgage on the property which appellant had assumed and agreed to pay as part of the purchase price has been foreclosed, and because some personal item against the appellee had been included in the judgment in foreclosure. To this motion the appellee files an answer designed to show why appellant’s motion should be denied. The motion will be denied for the reason that the matters urged do not show that any reversible error in the judgment which this court had to review had been committed in the trial court. If there is any merit in the matters now urged in the appellant’s motion — on which point we express no opinion — our denial of this motion will not prejudice a consideration thereof in the trial court if they may yet be properly submitted to that tribunal for determination.
Motion overruled.